, 260 P.3d 184, 188 (2011); (2) Alfaro's "gang-related tattoos and
                 visible weapon supported the police officer's reasonable belief that [he]
                 could be armed and pose a risk to officer safety," see Terry v. Ohio, 392
                 U.S. 1, 27 (1968); Somee, 124 Nev. at 442, 187 13.3d at 158; see also Cortes,
                 127 Nev. at , 260 P.3d at 189 (holding that "the presence of a knife in
                 plain view in a lawfully stopped car contributes to reasonable suspicion
                 that other weapons may be present, making the person armed and
                 dangerous even if the knife is moved out of reach"); and (3) the "protective
                 pat-down to check for additional weapons was reasonable and justified
                 under the factual circumstances surrounding [Alfaro's] stop,"      see NRS
                 171.1232(1). We agree and conclude that the district court did not err by
                 denying Alfaro's motion to suppress. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                 cc:   Hon. Valerie Adair, District Judge
                       Michael H. Schwarz
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      CF
   NEVADA                                             2
(0) [947A saeo